Dissenting Opinion by
Me. Justice Mandeeino :
I dissent. The issue in this appeal is whether the parental rights of Denise Benee Watson were properly terminated in a voluntary relinquishment proceeding in 1969, involving Denise’s daughter Stephanie, who was not quite five months’ old at the time of the alleged termination of parental rights.
The mother in this case was fourteen years of age at the time of the alleged termination of parental rights. Thus, the mother’s consent, no matter how knowing or intelligent or voluntary was totally ineffective under the Adoption Act of 1925 or the Adoption Act of 1970, cited in the majority opinion. The law wisely prohibits any consideration of the fourteen-year old mother’s consent in determining whether a valid termination of parental rights has occurred. This same policy is followed in many other areas of the law. As an example, a fourteen-year old cannot agree to purchase an automobile no matter how knowing, intelligent and voluntary the act of consent may be. The pro se consent of a fourteen-year old to a termination of the fourteen-year old’s parental rights is impossible under the law. Thus, whatever Denise did or said in the 1969 proceeding had absolutely no legal effect.
The next question is whether anyone, properly acting as Denise’s legal representative at law, properly consented to the termination of Denise’s parental rights *587to her daughter, Stephanie. I disagree with the majority that Denise’s mother was a proper legal representative or that Denise’s mother acted within the customary recognized framework of the obligations of a legal representative.
In many situations, a parent properly acts as the legal representative of a minor child. Where, however, there is a serious question as to a possible conflict of interest between the legal representative and the beneficiary of the legal representation, the actions and conduct of the legal representative shoitld not be given a judicial stamp of approval.
It is undisputed that at the time of the 1969 hearing in which Denise’s mother was acting as Denise’s legal representative, Denise and her mother had a very strained relationship which predated Denise’s pregnancy. That relationship was by no means improved when it became known that Denise was to have a child. In such a context, how can a court conclude that the legal representative, the mother, represented the interest of the child rather than her own personal interest in the legal proceeding? In many legal situations, the interest of a parent as guardian coincides with the interest of the child. This is frequently not true when the issue concerns a child born without a formal marriage contract between the child’s mother and father. The grandparents of the newborn child may have a personal interest in the entire situation which raises a reasonable suspicion of a conflict of interest. Such a reasonable suspicion alone should invalidate the alleged consent to the termination of Denise’s parental rights by her mother.
This is not to say that the interest of the grandparents of the newborn child, whose parents never formally entered into a marriage contract, are not real and understandable. They may be concerned about the *588expense of raising the child, or the embarrassment (real or imagined) which may result or other serious problems. Whatever self-interests the grandparents may have, such interests can easily be in conflict with the interests of the child whose parental rights are being terminated. In this case the issue is not whether Denise’s mother wanted the child taken from Denise, in 1969, the issue is whether Denise’s mother acted in the best interests of Denise, the mother of the new baby, and even perhaps the best interests of the father of the child, who was sixteen years’ old at the time and who has since married Denise.
I do not say that it is conclusive that Denise’s mother did not act in Denise’s best interests. I simply say that the reasonable possibility of a conflict of interest is sufficient and the law should not recognize such a legal representative as a proper representative. All legal representatives must act in a fiduciary capacity and in all other contexts of our law fiduciaries are judged strictly. We do not allow the slightest suspicion of any conflict of interest between the fiduciary and the beneficiary of the fiduciary’s conduct. We certainly should not do so when the question involves giving up a child any more than we would do so if the question involved giving up any other benefits.
The importance of distinguishing clearly between the legitimate interests of the legal representative and the legitimate interests of the beneficiary is seen clearly in this case. The evidence in this case clearly indicates that the paternal grandparents of the baby Stephanie offered to take the baby who was fathered by their son. The evidence also indicates that Denise and the father of baby Stephanie continued an uninterrupted relationship after the birth of their baby and married each other in 1971. Considering these circumstances, *589there certainly is at least grave suspicion whether or not Denise’s legal representative (her mother), in the 1969 termination of parental rights proceeding, acted in the best interests of Denise.
The law requires the consent of a parent or guardian (legal representative) when the question involves the termination of the parental rights of a fourteen-year old. This does not mean that any consent by the legal representative is a valid consent. The law always implies in the case of a legal representative that their conduct is in the best interests of the beneficiary of their trust.
In addition, we should not approve the actions of a legal representative who acts without obtaining legal assistance. It is rare in our society to find persons acting in their own behalf who venture into any court proceedings without the assistance of legal counsel. Did the fiduciary in this case properly act as a fiduciary venturing into the courtroom in such a serious proceeding without legal counsel? Would any court approve the conduct of a trustee who was not a lawyer, if the trustee acted as his own legal counsel in his trust capacity and made important decisions concerning the beneficiary of his trust? The question answers itself. This Court should not water down the obligations of a fiduciary when the beneficiary of the fiduciary’s trust may lose a child any more than we have consistently refused to do so when the beneficiary stands to lose a bank account.
The decree should be reversed.
Mr. Justice Nix joins in this dissenting opinion.